Exhibit 21.1 SUBSIDIARIES OF REGISTRANT AT DECEMBER 31, 2011 The companies listed below are directly or indirectly owned 100% by GSE Systems, Inc. and are included in its consolidated financial statements. · GSE Engineering Systems (Beijing) Company Ltd., GSE Erudite Software, Inc., GSE Power Systems AB, GSE Process Solutions, Inc., GSE Services Company L.L.C., MSHI, Inc., GSE Systems Ltd., TAS Engineering Consultants Ltd., Teesside Automation Services Ltd., GSE EnVision, Inc., and EnVision Systems (India) Pvt. Ltd., are wholly owned subsidiaries of GSE Systems, Inc. · GSE Government & Military Simulation Systems, Inc. is a wholly owned subsidiary of GSE Power Systems, Inc. which is a wholly owned subsidiary of MSHI, Inc. · EnVision Systems (India) Pvt. Ltd. is a wholly owned subsidiary of GSE EnVision, Inc. · Teesside is a wholly owned subsidiary of GSE TAS Engineering Consultants Ltd. Name Place of Incorporation or Organization GSE Engineering Systems (Beijing) Company, Ltd Peoples Republic of China GSE Erudite Software, Inc. State of Delaware GSE Power Systems AB Sweden GSE Process Solutions, Inc. State of Delaware GSE Services Company L.L.C. State of Delaware MSHI, Inc. State of Virginia GSE Systems Ltd. United Kingdom GSE Government & Military Simulation Systems, Inc. State of Delaware GSE Power Systems, Inc. State of Delaware TAS Engineering Consultants Ltd. United Kingdom Teesside Automation Services Ltd. United Kingdom GSE EnVision, Inc. State of New Jersey EnVision Systems (India) Pvt. Ltd. India
